Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Germany on 11/15/2019. It is noted, however, that applicant has not filed a certified copy of the DE 10201930979.4 application as required by 37 CFR 1.55.
Drawings
The drawings were received on 11/30/2021 are acceptable.
REASONS FOR ALLOWANCE
Claims 1, 2, 5-11 are allowed over the prior art. The following is an examiner’s statement of reasons for allowance:  The prior art taken as a whole neither discloses nor renders obvious the claim combination comprising a pedal value generator for a motor vehicle, comprising a cross member with a first pedal actuating surface and a second pedal actuating surface arranged at a distance from the first pedal actuating surface, and a sensor arrangement for detecting a torque of the cross member with respect to a torque axis arranged between the first and second pedal actuating surfaces and for supplying an electrical actuation signal as a function of the torque, wherein the cross member is arranged on a pedal arm, the pedal arm is arranged at least substantially rigid with respect to an actuation by a force acting on the first and second pedal actuating surfaces, wherein the pedal arm is pivotable about a pivot axis between an operating position and a rest position, the pivot axis forms an angle with the torque axis, as required by claim 1.  Strashny (U.S. Patent No. 6,357,232 B1) and Magsaam (DE 10012165 A1) do not individually or in combination disclose or render obvious the claim combination comprising, inter alia, the cross member being arranged on a pedal arm, the pedal arm being arranged at least substantially rigid with respect to an actuation by a force acting on the first and second pedal actuating surfaces, wherein the pedal arm is pivotable about a pivot axis between an operating position and a rest position, the pivot axis forming an angle with the torque axis.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL D YABUT whose telephone number is (571)270-5526.  The examiner can normally be reached on Monday through Friday from 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571) 272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL D YABUT/Primary Examiner, Art Unit 3656